Citation Nr: 1707914	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  15-23 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) for severe chest and lung pain and difficulty breathing due to February 3, 2012 VA exploratory thoracoscopy and lung biopsy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel





INTRODUCTION

The Veteran had active duty service in the U.S. Army from January 1953 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Pittsburgh VA Medical Center treatment records reflect that the appellant underwent an exploratory thoracoscopy and lung biopsy on February 3, 2012.  The day after, he restarted Warfarin and Lovenox and on February 6, the Veteran was discharged to his home with oxygen.  The next day, he reported bleeding from the chest tube site and was rushed to the emergency room at the University of Pittsburgh Medical Center at Bedford where he stayed overnight and was then discharged.  On February 9, he again reported bleeding and returned to the University of Pittsburgh Medical Center for treatment.  He reports that subsequently, on February 14, he went in for a checkup at the Altoona VA Medical Center but was kept overnight due to fluid buildup in his chest cavity.  Pittsburgh VA Medical Center treatment records reflect that the on February 15, he was transferred to critical care at that facility from VA Altoona.  The Veteran claims that ever since the surgery, he has experienced severe chest and lung pain and difficulty breathing.

The Veteran claims entitlement to compensation pursuant to 38 U.S.C.A. § 1151.  Specifically, he alleges that VA was careless or negligent in performing the exploratory thoracoscopy, in advising him to restart blood thinners the day after the surgery, and in discharging him after only three days of recovery.  He further claims that although his signature appears on the informed consent form, he was not in fact aware of the possible side effects because he cannot hear without hearing aids and he cannot read because he is legally blind.  In support of his claim, the Veteran submitted a letter from his niece, who also appears to be a nurse at the University of Pittsburgh Medical Center, who concluded that VA was negligent in discharging the Veteran three days after the surgery.

While treatment records from the Pittsburgh VA Medical Center have been associated with the claims file, there do not appear to be any records from the Altoona VA Medical Center.  Similarly, although the Veteran submitted an explanation of benefits form from the University of Pittsburgh Medical Center confirming that he received emergency treatment on February 7, 2012, there are no medical treatment records from that facility.  On remand, treatment records from Altoona VA Medical Center should be associated with the claims file and VA should assist the Veteran in obtaining any relevant records from the University of Pittsburgh Medical Center.

Finally, no VA medical opinion has been obtained.  The Court has held that, in determining whether a VA examination or opinion is warranted in a section 1151 claim, the Board must analyze the evidence of record to determine whether it "indicates" that the disability or symptoms "may be associated with" VA treatment, a question with a similarly low threshold as that applicable to service connection claims.  See Trafter v. Shinseki, 26 Vet. App. 267, 280 (2013).  The Board finds that the appellant has met this low threshold and is entitled to an opinion on whether negligent VA treatment was the proximate cause of any additional lung or chest disability.  It should also be opined as to whether any additional disability was due to an event that was not reasonably foreseeable.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding treatment records associated with the Altoona VA Medical Center.

2.  Send to the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any relevant private medical records, including any treatment associated with the University of Pittsburgh Medical Center in February 2012.

3.  Thereafter, request an opinion from a VA thoracic surgeon.  The claims file must be sent to the thoracic surgeon for review.

The thoracic surgeon should indicate whether it is as least as likely as not (50 percent probability or more) that the February 3, 2012 VA exploratory thoracoscopy and lung biopsy, and/or post-operative treatment, caused any additional disability manifested by symptoms of severe chest and lung pain and difficulty breathing.  If the answer is in the affirmative, the thoracic surgeon should indicate whether the proximate cause of any additional disability was due to VA's carelessness, negligence, lack of proper skill, error in judgment, or other instance of fault.  The examiner should also opine as to whether any additional disability was a result of an event that was not reasonably foreseeable.

A complete rationale should accompany any opinion provided.

4.  After the above development has been completed, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




